TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00011-CV


In re Kim Henderson and Randy Henderson, Individually 
and as Next Friends of MFPD 263, a Minor




ORIGINAL PROCEEDING FROM BURNET COUNTY


M E M O R AN D U M   O P I N I O N


		Relators Kim Henderson and Randy Henderson, individually and as next friends of
MFPD 263, a minor, seek to withdraw their petition for writ of mandamus because the trial court
rescinded the order that was the subject of the Hendersons' petition and the matter is now moot.
		Accordingly, the Hendersons' petition for mandamus is dismissed as moot.


						__________________________________________
						Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Filed:   February 1, 2012